Name: 93/498/EEC: Commission Decision of 16 September 1993 amending for the fifth time Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  Europe;  agricultural activity;  animal product
 Date Published: 1993-09-17

 Avis juridique important|31993D049893/498/EEC: Commission Decision of 16 September 1993 amending for the fifth time Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease Official Journal L 234 , 17/09/1993 P. 0022 - 0022COMMISSION DECISION of 16 September 1993 amending for the fifth time Decision 93/242/EEC concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease(93/498/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countires (1), as last amended by Directive 92/118/EEC (2), and in particular Article 19 (7) thereof, Whereas the Commission has received acceptable written assurances from Croatia concerning the guarantees for export of fresh meat from its territory to the Community; whereas the Commission has carried out a mission to Croatia; whereas, on the basis of the mission's report Croatia can now be permitted to export fresh meat under the provisions of Chapter II of Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating in certain European countries in relation to foot-and-mouth disease (3), as last amended by Decision 93/397/EEC (4), from certain regions to the Community; Whereas, therefore, it is necessary to amend Decision 93/242/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 93/242/EEC is hereby amended as follows: 1. in Annex A, the footnote reference (4) is added after 'Croatia', and the following footnote is added: '(4) For live animals and meat products only.'; 2. in Annex B, 'Croatia (5)' and the following footnote are added: '(5) Applicable only to fresh meat produced in the provinces of: Cakovec, Verazdin, Ludbreg, Ivanec, Novi Marof, Koprivnica, Krapina, Zlatar Bistrica, Zelina, Urbovec, Bjelovar, Durdevac, Virbotica, Slobodno Polje, Cazma, Krizevci, Klanejec, Zabok and Donja Stvbica. Importation of fresh meat from the remaining provinces is prohibited.' Article 2 The Commission shall monitor developments in the situation in Croatia and shall make proposals for amendments to this Decision in the light of these developments. Article 3 This Decision is addressed to the Member States. Done at Brussels, 16 September 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 56. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 110, 4. 5. 1993, p. 36. (4) OJ No L 173, 16. 7. 1993, p. 36.